                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


JENNIFER KONCZAL,

       Plaintiff,

v.                                                        Case No. 19-12275

ZIM TIM, LLC, a Michigan
Limited Liability Company,

       Defendant.
.
                                                /

     ORDER EXTENDING DATES, SETTING A TELEPHONE CONFERENCE, AND
          TERMINATING WITHOUT PREJUDICE MOTION TO COMPEL

       Before the court is a stipulation of the parties seeking to extend dates. The court

will adopt the dates proposed by the parties, with a few adjustments. The parties base

their request on Administrative Order 20-AO-021 (2020), which postponed in-person

court appearances in the Eastern District of Michigan based on the outbreak and spread

of the Coronavirus Disease (COVID-19). The court agrees that, consistent with the

goals of the Administrative Order, it is prudent to also limit out of court work in an effort

to prevent the spread of the disease and in accordance with recommendations from the

Centers for Disease Control and Prevention. The parties are specifically instructed to

monitor the court’s website to determine when the restrictions imposed by

Administrative Order 20-AO-021 are lifted, at which point the parties shall immediately

reconvene and recommence diligent discovery efforts. In the meantime,

       IT IS ORDERED that the discovery cutoff is ADJOURNED for 60 days after the

restrictions in Administrative Order 20-AO-021 are lifted, the dispositive motion cutoff is
similarly ADJOURNED for 30 days after the discovery cutoff, and all remaining dates in

the Scheduling Order will, at a later date, be adjusted accordingly.

         IT IS FURTHER ORDERED that the parties shall appear for a telephonic status

conference on October 1, 2020, at 9:30 am to discuss the status of the case. The

telephone conference may be canceled in the event Administrative Order 20-AO-021 is

amended or vacated before that time and the case is back in progress.

         Finally, IT IS ORDERED that Plaintiff’s Motion to Compel (ECF # 23) is

TERMINATED WITHOUT PREJUDICE. If still necessary, Plaintiff may bring the motion

again after the Administrative Order restrictions are lifted. The parties are free, of

course, to continue discovery to the extent possible and by agreement.



                                             s/Robert H. Cleland        /
                                             ROBERT H. CLELAND
                                             UNITED STATES DISTRICT JUDGE

Dated: March 31, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, March 31, 2020, by electronic and/or ordinary mail.

                                             s/Lisa Wagner                /
                                             Case Manager and Deputy Clerk
                                             (810) 292-6522



S:\Cleland\Cleland\CHD\Orders and Opinions\19-12275.KONCZAL.StipExtend.chd.docx




                                                          2
